Citation Nr: 9931725	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-33 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for obstructive sleep 
apnea, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from January 1971 to June 
1991.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an August 1995 
rating decision of the St. Petersburg, Florida Regional 
Office (hereinafter "the RO") which increased the 
disability evaluation assigned for the veteran's service-
connected obstructive sleep apnea to 10 percent effective 
June 22, 1991.  In June 1997, the Board remanded this appeal 
to the RO to obtain private and Department of Veterans 
Affairs (hereinafter "VA") treatment records and to afford 
the veteran a VA examination.  A January 1998 rating decision 
increased the disability evaluation assigned for the 
veteran's service-connected obstructive sleep apnea from 10 
percent to 50 percent effective June 22, 1991.  The veteran 
has been represented throughout this appeal by the Disabled 
American Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's sleep disorder is productive of no more 
than obstructive sleep apnea requiring the use of a breathing 
device such as a CPAP machine.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for obstructive sleep apnea have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, including §§ 4.3, 4.7 and Diagnostic Codes 6847 
(1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claim is plausible and that all relevant facts have 
been properly developed.  Accordingly, an additional remand, 
in order to allow for further development of the record is 
not appropriate.  

I.  Historical Review

The veteran's service medical records indicate that he was 
seen in March 1989 with a history of being very tired, weak 
and prone to sleeping at an instant.  The veteran reported 
that he had increased snoring to the point that he was 
gagging and preventing others from sleeping.  The provisional 
diagnosis was possible sleep apnea.  An additional March 1989 
treatment entry noted that the veteran reported an increase 
in the severity of his snoring as well as gagging and choking 
when he slept.  He reported a worsening in the last eight 
years.  The assessment was sleep disorder, snoring, sleep 
apnea.  An April 1989 entry indicated that the veteran 
reported daytime somnolence, occasional morning headaches, 
lethargy and increased snoring.  The impression was sleep 
apnea, obstructive.  

The veteran underwent a VA general medical examination in 
August 1991.  He reported that he had snoring and fatigue and 
that his breathing would stop in his sleep.  The diagnoses 
referred to other disorders.  Private treatment records dated 
from August 1991 to September 1993 indicated that the veteran 
was treated for several disorders.  An August 1991 
polysomnogram report from Marc J. DiLorenzo, M.D., noted, as 
to an impression, that the veteran's clinical history and the 
4-channel polysomnogram were suggestive of obstructive 
hypopnea and probably obstructive sleep apnea with associated 
excessive daytime sleepiness.  A September 1991 surgical 
pathology report from Baptist Medical Center noted, as to 
clinical information, that the veteran had chronic nasal 
obstruction with sleep apnea and that he underwent a 
septoplasty and turbinectomy, bilateral.  A September 1993 VA 
general medical examination report referred to other 
disorders.  

In March 1995, service connection was granted for sleep 
apnea.  A noncompensable disability evaluation was assigned 
effective June 21, 1999.  

The veteran underwent a VA nose and sinuses examination in 
April 1995.  It was noted that subsequent to surgery in 1992, 
the veteran had been tried on a C-PAP which he could not 
tolerate.  The veteran reported that tiredness and headaches 
had continued and that he would fall asleep many times all 
through the day, even when driving.  The examiner indicated 
an impression of possible sleep apnea.  A May 1995 VA ears, 
nose and throat examination report indicated a diagnosis of 
sleep apnea (history).  

A June 1995 statement from Robert J. Soffler, M.D., reported 
that due to the veteran's severe obstructive sleep apnea, he 
would not drive an automobile until under treatment.  A July 
1995 polysomnogram report from Baptist Medical Center 
indicated, as to an impression that the veteran had a 
markedly disturbed sleep pattern with frequent episodes of 
obstructive sleep apneas and hypopneas.  The diagnosis was 
obstructive sleep apnea.  

An August 1995 rating decision characterized the veteran's 
service-connected sleep disorder as obstructive sleep apnea 
and assigned a 10 percent disability evaluation effective 
June 22, 1991.  

II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  The Board 
notes that the regulations governing the evaluations of  
pulmonary disorders were amended as of October 7, 1996.  See 
61 FEDERAL REGISTER 46720 (1996) (to be codified at 38 C.F.R. 
§§ 4.96, 4.97.  The Board observes that the final rule 
changes added a specific diagnostic code for the service-
connected disability at issue.  The Board notes that the 
regulations applicable as of October 7, 1996, are more 
favorable to the pending claim for an increased rating.  
Therefore, the Board concludes that the veteran's claim will 
be evaluated under the new regulations governing obstructive 
sleep apnea.  See Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991) (when there has been a change in an applicable 
regulation after a claim has been filed, but before final 
resolution, the regulation most favorable to the claimant 
must be applied).  The regulations in effect as of October 7, 
1996, provide that a 50 percent evaluation is warranted for 
sleep apnea syndromes (Obstructive, Central, Mixed) requiring 
the use of a breathing assistance device such as a continuous 
airway pressure (CPAP) machine.  A 100 percent evaluation 
requires chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or; requiring a tracheostomy.  38 
C.F.R. Part 4, Diagnostic Code 6847 (1999).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

The veteran underwent a VA trachea and bronchi examination in 
October 1997.  It was noted that the veteran had been on a 
home BIPAP for some time.  The veteran reported that his 
symptoms were continuing despite the BIPAP machine and that 
they included daytime somnolence, morning headaches, 
increased fatigue and loud snoring which would require his 
wife to sleep in another room.  It was observed that the 
veteran had a documented sleep study in the past which 
confirmed severe sleep apnea with approximately 120 apneic 
episodes within four hours.  The veteran reported that he was 
considering a surgical procedure to relieve upper airway 
obstruction.  The examiner noted that the veteran was well-
developed, mildly overweight and in no apparent distress.  
His lungs were clear to auscultation, bilaterally and his 
pharynx was clear.  As to an assessment, the examiner noted 
that the veteran had a history of severe sleep apnea and 
symptoms certainly consistent with such diagnosis.  The 
examiner indicated that the veteran had formal evaluation and 
objective documentation of severe sleep apnea.  

A November 1997 VA report of a nocturnal polysomnogram noted 
that polysomnogram tracings showed normal breathing patterns 
while on the left or right.  Positional apneas were recorded 
while supine, which produced desaturations ranging from 76 
percent to 93 percent.  It was noted that after 3 hours a 
trial of CPAP was begun and titrated to 7.5 cm which 
eliminated all apneas, hypopneas and snoring.  It also 
maintained oxygen saturations to 92 percent.  The impression 
was obstructive apneas while supine, with oxygen saturations 
dropping to a low of 76 percent.  It was recommended that the 
veteran continue a CPAP at 8 cm and that alcohol, 
tranquilizers and other depressants be avoided.  In a 
November 1997 statement, a VA physician indicated that the 
veteran did have obstructive sleep apnea that was easily 
treated with a CPAP at 8 cm of pressure.  The examiner 
commented that in the past, the veteran had refused to use 
the machine due to non-compliance.  The examiner stated that 
since the veteran's obstructive sleep apnea was easily 
treated and the veteran was noncompliant about using the 
machine which would resolve his complaints, no compensation 
should be considered.  Private treatment records dated in May 
1997 referred to continued treatment.  

In January 1998, the disability evaluation for the veteran's 
service-connected obstructive sleep apnea was increased to 50 
percent effective June 22, 1991.  The 50 percent disability 
evaluation has remained in effect.  

In a February 1998 statement on appeal, the veteran reported 
that a polysomnogram report from Baptist Medical Center 
indicated that his oxygen levels were lower than the normal 
level of 94 percent to 100 percent with the use of a CPAP.  
He stated that the technician who performed the VA 
polysomnogram in November 1997 was disrespectful, etc., and 
that it was judged, incorrectly, that his apneas only 
occurred in the supine position.  The veteran stated that he 
was experiencing severe daytime symptoms of drowsiness, 
fatigue and sleep deprivation.  He noted that he suffered 
chronic obstructive sleep apnea with carbon dioxide retention 
in the blood.  

In a March 1998 statement, the veteran reported that he saw a 
VA physician in March 1998 and that he was told to undergo 
several surgical procedures in March 1998.  He stated that he 
was to undergo a turbinectomy to correct enlarged turbinates 
as well as a septoplasty to straighten a deviated septum.  
Additional procedures including a uvulopalatopharyngoplasty 
as well as "LAUP" surgery were also reported to be 
performed.  The veteran indicated that the physician stated 
that the next procedure would be a tracheostomy to ensure 
that his blood oxygen did not become dangerously low.  In 
another March 1998 statement, the veteran reported that a 
tracheostomy would be of highest benefit to him, but that it 
would also be depressing, disfiguring and debilitating.  

VA treatment records dated from November 1997 to September 
1998 indicated that the veteran continued to receive 
treatment for several disorders.  A March 1998 operation 
report noted that the veteran underwent a 
uvulopalatopharyngoplasty and turbinoplasty.  The post-
operative diagnosis was obstructive sleep apnea.  An April 
1998 entry indicated, as to an assessment, that the veteran 
was doing well.  A September 1998 entry noted that the 
veteran had complaints including sleepiness.  The assessment 
included obstructive sleep apnea.  

Private treatment records dated from January 1999 to February 
1999 referred to continued treatment.  A January 1999 report 
from Baptist Medical Center indicated that the veteran was 
referred for further treatment of his obstructive sleep 
apnea.  It was noted that in March 1998, the veteran 
underwent a "UP3" and turbinectomy.  The veteran reported 
that since that time with the use of a CPAP at 8 cm, he still 
had morning headaches, periods of apnea, fatigue and heavy 
snoring.  It was noted that the veteran's lungs were clear 
bilaterally to auscultation and percussion.  A February 1999 
report noted that a sleep study showed that at a 14 cm level 
of CPAP, the respiratory disturbance index went from 30 to 3 
showing significant abolishment of obstructive sleep apnea.  
It was noted that the veteran had been on a CPAP and that 
such had worked effectively, but that he had significant 
nasal irritation due to the mask.  

In a February 1999 lay statement, the veteran's wife reported 
that her husband would fall asleep during conversations and 
not remember conversations.  She reported that even with a 
CPAP at near maximum pressure, the veteran was still 
restless, snoring and enduring episodes of not breathing.  A 
February 1999 statement from R. Harris, reported that he had 
worked with the veteran as his supervisor.  It was noted that 
the veteran suffered a slow deterioration of his demeanor and 
that he was often curt with everyone.  In another February 
1999 lay statement, L. Janek reported that he had known the 
veteran for several years since 1994.  It was reported that 
the veteran constantly looked tired and many times, sickly 
and that the veteran would fall asleep at his desk during 
breaks.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than obstructive sleep 
apnea requiring the use of a breathing assistance device such 
as a CPAP machine.  38 C.F.R. Part 4, Diagnostic Code 6847 
(1999).  The October 1997 VA trachea and bronchi examination 
report noted that the veteran had been on a home BIPAP for 
some time and that despite the BIPAP, his symptoms had 
included daytime somnolence, morning headaches, increased 
fatigue and loud snoring which would require his wife to 
sleep in another room.  The examiner reported that the 
veteran's lungs were clear to auscultation, bilaterally and 
his pharynx was clear.  As to an assessment, the examiner 
reported that the veteran had a history of severe sleep apnea 
and symptoms certainly consistent with such diagnosis.  A 
November 1997 report of a VA nocturnal polysomnogram related 
an impression of obstructive apneas while supine, with oxygen 
saturations dropping to a low of 76 percent.  Additionally, 
the Board notes that in a November 1997 statement, a VA 
physician indicated that the veteran had obstructive sleep 
apnea which was easily treated with a CPAP at 8 cm of 
pressure.  The physician commented that in the past, the 
veteran had refused to use the machine due to noncompliance.  
The physician further remarked that since the veteran's 
obstructive sleep apnea was easily treated and that since he 
was noncompliant about using the machine which would resolve 
his complaints, no compensation should be considered.  

The Board observes that the veteran continued to receive 
treatment for his obstructive sleep apnea subsequent to the 
October 1997 VA trachea and bronchi examination.  A March 
1998 VA operation report noted that the veteran underwent a 
uvulopalatopharyngoplasty and turbinoplasty.  The post-
operative diagnosis was obstructive sleep apnea.  
Additionally, a January 1999 report from Baptist Medical 
Center noted that since a "UP3" and turbinectomy in March 
1998 and with the continued use of a CPAP at 8 cm, the 
veteran still reported that he suffered morning headaches, 
periods of apnea, fatigue and heavy snoring.  A February 1999 
report noted that a sleep study showed that at a 14 cm level 
of CPAP, the veteran's respiratory index went from 30 to 3 
showing significant abolishment of obstructive sleep apnea.  
It was reported, at that time, that the veteran had been on a 
CPAP and that such worked effectively although he had nasal 
irritation due to the mask.  The Board observes that the 
medical evidence of record fails to indicate what could be 
reasonably considered symptomatology indicative of chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or; requiring a tracheostomy as required for a 100 
percent evaluation pursuant to the appropriate schedular 
criteria noted above.  It is observed that in statements on 
appeal, the veteran has claimed that he suffered carbon 
dioxide retention in the blood and that a VA physician stated 
that his next surgical procedure, after a turbinectomy, etc., 
(which was performed in March 1998), would be a tracheostomy 
to ensure that his blood oxygen did not become dangerously 
low.  The Board notes however, that the present medical 
evidence of record does not indicate that the veteran has 
chronic respiratory failure, carbon dioxide retention or that 
he has undergone a tracheostomy.  In fact, as noted above, 
the most recent February 1999 report indicated that a sleep 
study related that a CPAP at a 14 cm level had shown 
significant abolishment of obstructive sleep apnea.  The 
Board notes that the evidence of record simply does not 
indicate symptomatology that satisfies the criteria for a 100 
percent evaluation.  Therefore, the Board concludes that the 
50 percent evaluation sufficiently provides for the veteran's 
present level of disability.  Accordingly, an increased 
evaluation for obstructive sleep apnea is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

An increased evaluation for obstructive sleep apnea is 
denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

